         Case 1:19-cv-11750-MKV Document 15 Filed 01/28/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                 USDC SDNY
                                                              DOCUMENT
 SCHERON MCDOWELL,                                            ELECTRONICALLY FILED
                                                              DOC #:
                         Plaintiff,                           DATE FILED: 1/28/2021

                    -against-
                                                                19-cv-11750 (MKV)
 NEW YORK CITY DEPARTMENT OF
                                                             ORDER OF DISMISSAL
 EDUCATION, SOJOURNER WELCH-
 DAVID, TERESA PETERS, and
 ELIZABETH STEWART,

                        Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       The Court is in receipt of a report from the mediator informing the Court that the parties

have reached a settlement [ECF #14]. Accordingly, IT IS HEREBY ORDERED that the above-

captioned action is discontinued without costs to any party and without prejudice to restoring the

action to this Court’s calendar if the application to restore the action is made by March 1, 2021.

If no such application is made by that date, today’s dismissal of the action is with prejudice. See

Muze, Inc. v. Digital On Demand, Inc., 356 F.3d 492, 494 n.1 (2d Cir. 2004). All other dates and

deadlines are adjourned sine die.

SO ORDERED.
                                                     _________________________________
Date: January 28, 2021                               MARY KAY VYSKOCIL
      New York, NY                                   United States District Judge
